Title: From Benjamin Franklin to William Carmichael, 29 July 1778
From: Franklin, Benjamin
To: Carmichael, William


Dear Sir
Passy, July 29. 1778
Yours of May 14. gave me great Pleasure, as it inform’d me of your safe Arrival and Welfare. And I hope that as soon as you have seen your Friends and settled your Affairs, You will return again to Europe, where your Abilities may be greatly useful to your Country. I continue in the same or rather in a more uncomfortable Situation than that in which you left me. If ever any Man was most cordially hated and detested by Persons whom he never desired to offend, I am so by two of our Countrymen here, for which I can give no kind of Account, unless it be that I am too much respected, complimented and caress’d by the People in general, and a Deference a little too particular paid me by some in Power, the whole indeed far above my Merit, but which I do not seek and cannot help. By these Gentlemen I am reviled and abused wherever they can get any body to hear them, and I have received from them near a Dozen very angry and provoking Letters, some very long and very bitter, all which I lay aside without Answering, and oblige my private Feelings to give way to the Calls of Publick Character, showing nearly the same Civilities to their Persons when we meet in Public as if we lived on good Terms; because I know that an open Quarrel would grieve and hurt our Friends and our Cause, and please none but our Enemies.
I thank you for the curious Facts you observed relating the Sucker Fish and the dead Whales. I suppose the Oil of the Whale was diffus’d on the Surface of the Sea, either by means of Sharks tearing its Skin and Flesh, or by their dissolution.

Every thing goes well at this Court. The Fleets of the two Nations are at Sea, and we hope soon to hear good News from ours. With great and sincere Esteem, I am, Dear Sir, Your most obliged and most humble Servant
B Franklin
M. CarmichaelW. Carmichael EsqrCopy
